Citation Nr: 9902164	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-40 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for Crohns disease, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for generalized 
spondylo-arthropathy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972, and from July 1974 to October 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied increased ratings for Crohns disease and arthritis, 
and denied service connection for the residuals of stroke, as 
secondary to Crohns disease.  Subsequently, the veteran 
perfected an appeal as to these issues.

A January 1996 hearing officers decision, inter alia, 
granted service connection for the residuals of stroke, as 
secondary to Crohns disease, and denied increased ratings 
for Crohns disease and generalized spondylo-arthropathy.  
Therefore, the issues listed on the title page of this 
decision are the only issues remaining on appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veterans increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In this case, the Board notes that the veteran was not 
provided a compensation examination to determine the present 
level of disability subsequent to his June 1994 claim for 
increased ratings.  Although VA hospital and treatment 
records were considered in the ratings determinations, the 
Board finds that additional development is required to assess 
the service-connected disabilities on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).



Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to any 
issues on appeal.  

The veteran is requested to provide 
authorization for the release of any 
necessary private medical records.  
Regardless of the veterans response, the 
RO should obtain and associate with the 
claims file all outstanding VA treatment 
reports.

2.  The veteran should be afforded VA 
examinations, by appropriate specialists, 
to determine the present degree of 
impairment caused by his service-
connected Crohns disease and generalized 
spondylo-arthropathy.  The claims folder 
and a copy of this remand should be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations and the 
examination reports must be annotated in 
this regard.  Any further indicated 
special studies should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
service-connected disabilities.  Any 
opinions by the examiners as to the 
severity of Crohns disease and 
generalized spondyloarthropathy must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should ensure that 
the requested examinations and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If the benefits sought on appeal, for which a timely notice 
of disagreement was filed, are not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claims.  
38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
